UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6501



RICHARD LEE MCKENZIE,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; AT-
TORNEY GENERAL OF THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Charles E. Simons, Jr., Senior
District Judge. (CA-96-2578-6-6AK)


Submitted:   October 23, 1997          Decided:     November 14, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Lee McKenzie, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. McKenzie v. South Carolina Dep't of Corr., No. CA-96-2578-6-
6AK (D.S.C. Mar. 3, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2